DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 11/16/2021.

Claim Status
Claims 1-5, 7-21 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 11/16/2021 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 15, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki, US 2019/0230722 in view of Chan, US 2007/0152881 and Wang, US 2019/0150219.

For claim 1. Kawasaki teaches: A method, comprising: 
in a process of establishing a packet data unit (PDU) session (Kawasaki, fig 17, paragraph 220-282, “With reference to FIG. 17, a description will be given of an example of a process for performing the PDU session establishment procedure under the initiative of the UE_A 10.”)
determining, by a terminal device, first indication information, wherein the first indication information indicates whether the terminal device has a capability of controlling a packet sending frequency; and sending, by the terminal device, the first indication information to a control network element. (Kawasaki, fig 17, paragraph 220-282, “First, the UE_A 10 transmits a PDU session establishment request message to the MME_A 40 via the eNB_A 45 and starts the UE-initiated PM session establishment procedure (S2200)… Here, the UE_A 10 may include, in the PDU session establishment request message, at least one or more pieces of identification information among the first identification information, the second identification information, the third identification 
Even though it’s well-known in the art that access networks of different standards use different frequencies, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had included prior art to teach it.
Chan from the same or similar fields of endeavor teaches: access networks of different standards use different frequencies (Chan, paragraph 4, “Phone developers have increasingly explored the possibilities of circuitry, which supports multiple frequency bands. For example, a multi-band antenna is an antenna, that can be used in more than one frequency band, which may be needed for more fully supporting the desired different types of wireless communication standards. Examples of different wireless standards, which often involve communication signals operating in different frequency bands, include at least a couple of personal cellular communication standards, such as Global System for Mobile Communications (GSM) and Code Division Multiple Access (CDMA), several wireless local area network standards, such as Wireless Fidelity (WIFI) or (WLAN) and Bluetooth, as well as several support communication services, such as Global Positioning Systems (GPS). For a wireless communication device to be reasonably efficiently operational in multiple bands, various combinations 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chan into Kawasaki, since Kawasaki suggests a technique for accessing various networks of different standards, and Chan suggests the beneficial way of having such networks of different standards use different frequencies since it’s well-known in the art that access networks of different standards use different frequencies (Chan, paragraph 4) in the analogous art of communication.
Kawasaki also doesn’t teach: in which an uplink quality of service (QoS) flow having a deterministic transmission requirement will be transmitted
Wang from the same or similar fields of endeavor teaches: in which an uplink quality of service (QoS) flow having a deterministic transmission requirement will be transmitted (Wang, fig 17, paragraph 162, “As described above, a WTRU 1702 may initiate a PDU session by sending a PDU session establishment request to an SMF 1706 in a NSI at step 1708… After the WTRU 1702 has established the PDU session with the NSI, data radio bearers (DRBs) belonging to that PDU session may be established between the WTRU 1702 and a RAN 1704. Application flows that require similar Quality of Service (QoS) treatment may be carried over the same DRB.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Wang into Kawasaki and Chan, since Kawasaki suggests a technique for establishing a PDU session, and Wang suggests the beneficial way of carrying flows of certain QoS requirement using DRB of such PDU session to effectively satisfy the QoS requirement of such flows (Wang, fig 17, paragraph 162) in the analogous art of communication.

For claim 3. Kawasaki, Chan and Wang disclose all the limitations of claim 1, and Kawasaki, Chan and Wang further teach: wherein the first indication information indicates that the terminal device has the capability of controlling the packet sending frequency, (Kawasaki, fig 17, paragraph 220-282, “First, the UE_A 10 transmits a PDU session establishment request message to the MME_A 40 via the eNB_A 45 and starts the UE-initiated PM session establishment procedure (S2200)… Here, the UE_A 10 may include, in the PDU session establishment request message, at least one or more pieces of identification information among the first identification information, the second identification information, the third identification information, the seventh identification information, the eighth identification information, the thirteenth identification information, and the fourteenth identification information, or may include these pieces of identification information in the message to request to establish a multi-access session.”; more details about identification information in paragraph 177-201, “First identification information in the present embodiment is information indicating that the UE_A 10 has capability of enabling establishment of a communication path via the first access and a communication path via the second access in which communication can be performed by using a single IP address. In other words, the first identification information may be information indicating that the UE_A 10 has capability of establishing a first type multi-access session and/or a second type multi-access session. Alternatively, the first identification information may be information indicating that the UE_A 10 has capability of performing communication by using a first type multi-access session and/or a second type multi-access session. Alternatively, the first identification information may be information indicating that the UE_A 10 has capability of performing Access Traffic Switching and/or Access Traffic Splitting. Alternatively, the first identification information may be information indicating that the UE_A 10 has a capability for performing communication using Access Traffic Switching and/or Access Traffic Splitting.”; more details about first access and second access in fig 14, paragraph 156-176, “A first access in the present embodiment may be a 3GPP access. Moreover, in the description in the present embodiment, a 3GPP 
and the method further comprises: receiving, by the terminal device, a packet sending frequency of the uplink QoS flow from the control network element. (Kawasaki, fig 17, paragraph 220-282, “The MME_A 40 transmits the PDU session establishment accept message to the eNB_A 45… The eNB_A 45 receives the PDU session establishment accept message and transmits an RRC connection reconfiguration request message and/or a PDU session establishment accept message to the UE_A 10 (S2216)… Here, the MME_A 40 may include, in the PDU session establishment accept message, at least one or more pieces of identification information among the fourth identification information, the fifth identification information, the sixth identification information, the ninth identification information, the tenth identification information, the fifteenth identification information, and the sixteenth identification information, or an APN and/or an IP address, or may include these pieces of identification information in the message to indicate that the request from the UE_A 10 is accepted or that establishment of a multi-access session is allowed.”; more details about identification information in paragraph 177-201, “Ninth identification information according to the present embodiment is information indicating that establishment of a first type multi-access session is allowed. Additionally/Alternatively, the ninth identification information may be status information indicating that a request to establish a first type multi-access session is accepted. Additionally/Alternatively, the ninth identification information may be information indicating that a first type multi-access session is established. Additionally/Alternatively, the ninth identification information may be information indicating that an established session is a first type multi-access session. Additionally/Alternatively, the ninth identification information may be session identification information identifying an established session. Tenth identification information according to the present embodiment is information indicating that establishment of a second type multi-access session is allowed. Additionally/Alternatively, the tenth identification information may be status 

For claim 4. Kawasaki, Chan and Wang disclose all the limitations of claim 3, and Kawasaki, Chan and Wang further teach: further comprising: sending, by the terminal device, an uplink packet of the uplink QoS flow to an access network device based on the packet sending frequency. (Kawasaki, fig 17, paragraph 220-282, “The MME_A 40 transmits the PDU session establishment accept message to the eNB_A 45… The eNB_A 45 receives the PDU session establishment accept message and transmits an RRC connection reconfiguration request message and/or a PDU session establishment accept message to the UE_A 10 (S2216)… Here, the MME_A 40 may include, in the PDU session establishment accept message, at least one or more pieces of identification information among the fourth identification information, the fifth identification information, the sixth identification information, the ninth identification information, the tenth identification information, the fifteenth identification information, and the sixteenth identification information, or an APN and/or an IP address, or may include these pieces of identification information in the message to indicate that the request from the UE_A 10 is accepted or that establishment of a multi-access session is allowed.”; more details about identification information in paragraph 177-201, “Ninth identification information according to the present embodiment is information indicating that establishment of a first type multi-access session is allowed. Additionally/Alternatively, the ninth identification information may be status information indicating that a request to establish a first type multi-access session is accepted. Additionally/Alternatively, the ninth identification information may be information indicating that a first type multi-access session is established. Additionally/Alternatively, the ninth identification information may be information indicating that an established session is a first type multi-access session. Additionally/Alternatively, the ninth identification information may be session identification information identifying an established session. Tenth identification information according to the present embodiment is information indicating that establishment of a second type multi-access session is allowed. Additionally/Alternatively, the tenth identification information may be status information indicating that a request to establish a second type 

For claim 5. Kawasaki, Chan and Wang disclose all the limitations of claim 1, and Kawasaki, Chan and Wang further teach: wherein the first indication information indicates that the terminal device has the capability of controlling the packet sending frequency, (Kawasaki, fig 17, paragraph 220-282, “First, the UE_A 10 transmits a PDU session establishment request message to the MME_A 40 via the eNB_A 45 and starts the UE-initiated PM session establishment procedure (S2200)… Here, the UE_A 10 may include, in the PDU session establishment request message, at least one or more pieces of identification information among the first identification information, the second identification information, the third identification information, the seventh identification information, the eighth identification information, the thirteenth identification information, and the fourteenth identification information, or may include these pieces of identification information in the message to request to establish a multi-access session.”; more details about identification information in paragraph 177-201, “First identification information in the present embodiment is information indicating that the UE_A 10 has capability of enabling establishment of a communication path via the first access and a communication path via the second access in which communication can be performed by using a single IP address. In other words, the first identification information may be information indicating that the UE_A 10 has capability of establishing a first type multi-access session and/or a second type multi-access session. Alternatively, the first identification information may be information indicating that the UE_A 10 has capability of performing communication by using a first type multi-access session and/or a second type multi-access session. Alternatively, the first identification information may be information indicating that the UE_A 10 has 
and the method further comprises: receiving, by the terminal device, a packet sending frequency of the uplink QoS flow from an access network device. (Kawasaki, fig 17, paragraph 220-282, “The MME_A 40 transmits the PDU session establishment accept message to the eNB_A 45… The eNB_A 45 receives the PDU session establishment accept message and transmits an RRC connection reconfiguration request message and/or a PDU session establishment accept message to the UE_A 10 (S2216)… Here, the MME_A 40 may include, in the PDU session establishment accept message, at least one or more pieces of identification information among the fourth identification information, the fifth identification information, the sixth identification information, the ninth identification information, the tenth identification information, the fifteenth identification information, and the sixteenth identification information, or an APN and/or an IP address, or may include these pieces of identification information in the message to indicate that the request from the UE_A 10 is accepted or that establishment of a multi-access session is allowed.”; more details about identification information in paragraph 177-201, “Ninth identification information according to the present embodiment is information indicating that establishment of a first type multi-access session is allowed. Additionally/Alternatively, the ninth identification information may be status information indicating that a request to establish a first type multi-access session is accepted. Additionally/Alternatively, the ninth identification information may be information indicating that a first type multi-access session is established. Additionally/Alternatively, the 

For claim 15. Kawasaki teaches: A terminal device, comprising: a processor; a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions (Kawasaki, fig 4A, paragraph 108-111, 465-468) for: 
in a process of establishing a packet data unit (PDU) session (Kawasaki, fig 17, paragraph 220-282, “With reference to FIG. 17, a description will be given of an example of a process for performing the PDU session establishment procedure under the initiative of the UE_A 10.”)
determining first indication information, wherein the first indication information indicates whether the terminal device has a capability of controlling a packet sending frequency; and a transmitter, configured to send the first indication information to a control network element. (Kawasaki, fig 17, paragraph 220-282, “First, the UE_A 10 transmits a PDU session establishment request message to the MME_A 40 via the eNB_A 45 and starts the UE-initiated PM session establishment procedure (S2200)… Here, the UE_A 10 may include, in the PDU session establishment request message, at least one or more pieces of identification information among the first identification information, the second identification information, the third identification information, the seventh identification information, the eighth identification information, the thirteenth identification information, and the fourteenth identification information, or may include these pieces of identification information in the message to request to establish a multi-access session.”; more details about identification information in paragraph 177-201, “First identification information in the present embodiment is information indicating that the UE_A 10 has capability of enabling establishment of a communication path via the first access and a 
Even though it’s well-known in the art that access networks of different standards use different frequencies, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had included prior art to teach it.
Chan from the same or similar fields of endeavor teaches: access networks of different standards use different frequencies (Chan, paragraph 4, “Phone developers have increasingly explored the possibilities of circuitry, which supports multiple frequency bands. For example, a multi-band antenna is an antenna, that can be used in more than one frequency band, which may be needed for more fully supporting the desired different types of wireless communication standards. Examples of different wireless standards, which often involve communication signals operating in different frequency bands, include at least a couple of personal cellular communication standards, such as Global System for Mobile Communications (GSM) and Code Division Multiple Access (CDMA), several wireless local area network standards, such as Wireless Fidelity (WIFI) or (WLAN) and Bluetooth, as well as several support communication services, such as Global Positioning Systems (GPS). For a wireless communication device to be reasonably efficiently operational in multiple bands, various combinations of antenna systems of the wireless communication device are frequently implemented to provide suitable coverage at the frequencies of interest.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chan into Kawasaki, since Kawasaki suggests a technique for accessing various networks of different standards, and Chan suggests the beneficial way of having such networks of different standards use different frequencies since it’s well-known in the art 
Kawasaki also doesn’t teach: in which an uplink quality of service (QoS) flow having a deterministic transmission requirement will be transmitted
Wang from the same or similar fields of endeavor teaches: in which an uplink quality of service (QoS) flow having a deterministic transmission requirement will be transmitted (Wang, fig 17, paragraph 162, “As described above, a WTRU 1702 may initiate a PDU session by sending a PDU session establishment request to an SMF 1706 in a NSI at step 1708… After the WTRU 1702 has established the PDU session with the NSI, data radio bearers (DRBs) belonging to that PDU session may be established between the WTRU 1702 and a RAN 1704. Application flows that require similar Quality of Service (QoS) treatment may be carried over the same DRB.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Wang into Kawasaki and Chan, since Kawasaki suggests a technique for establishing a PDU session, and Wang suggests the beneficial way of carrying flows of certain QoS requirement using DRB of such PDU session to effectively satisfy the QoS requirement of such flows (Wang, fig 17, paragraph 162) in the analogous art of communication.

For claim 17. Kawasaki, Chan and Wang disclose all the limitations of claim 15, and Kawasaki, Chan and Wang further teach: wherein the first indication information indicates that the terminal device has the capability of controlling the packet sending frequency, (Kawasaki, fig 17, paragraph 220-282, “First, the UE_A 10 transmits a PDU session establishment request message to the MME_A 40 via the eNB_A 45 and starts the UE-initiated PM session establishment procedure (S2200)… Here, the UE_A 10 may include, in the PDU session establishment request message, at least one or more pieces of identification information among the first identification information, the second identification 
and the terminal device further comprises: a receiver, configured to receive a packet sending frequency of the uplink QoS flow from the control network element. (Kawasaki, fig 17, paragraph 220-282, “The MME_A 40 transmits the PDU session establishment accept message to the eNB_A 45… The eNB_A 45 receives the PDU session establishment accept message and transmits an RRC connection reconfiguration request message and/or a PDU session establishment accept message to the UE_A 10 

For claim 18. Kawasaki, Chan and Wang disclose all the limitations of claim 17, and Kawasaki, Chan and Wang further teach: wherein the transmitter is further configured to send an uplink packet of the uplink QoS flow to an access network device based on the packet sending frequency. (Kawasaki, fig 17, paragraph 220-282, “The MME_A 40 transmits the PDU session establishment accept message to the eNB_A 45… The eNB_A 45 receives the PDU session establishment accept message and transmits an RRC connection reconfiguration request message and/or a PDU session establishment accept message to the UE_A 10 (S2216)… Here, the MME_A 40 may include, in the PDU session establishment accept message, 

For claim 19. Kawasaki, Chan and Wang disclose all the limitations of claim 15, and Kawasaki, Chan and Wang further teach: wherein the first indication information indicates that the terminal device 
and the terminal device further comprises: a receiver, configured to receive a packet sending frequency of the uplink QoS flow from an access network device. (Kawasaki, fig 17, paragraph 220-282, “The MME_A 40 transmits the PDU session establishment accept message to the eNB_A 45… The eNB_A 45 receives the PDU session establishment accept message and transmits an RRC connection reconfiguration request message and/or a PDU session establishment accept message to the UE_A 10 (S2216)… Here, the MME_A 40 may include, in the PDU session establishment accept message, at least one or more pieces of identification information among the fourth identification information, the fifth identification information, the sixth identification information, the ninth identification information, the tenth identification information, the fifteenth identification information, and the sixteenth identification information, or an APN and/or an IP address, or may include these pieces of identification information in the message to indicate that the request from the UE_A 10 is accepted or that establishment of a multi-access session is allowed.”; more details about identification information in paragraph 177-201, “Ninth identification information according to the present embodiment is information indicating that establishment of a first type multi-access session is allowed. Additionally/Alternatively, the ninth identification information may be status information indicating that a request to establish a first type multi-access session is accepted. Additionally/Alternatively, the ninth identification information may be information indicating that a first type multi-access session is established. Additionally/Alternatively, the ninth identification information may be information indicating that an established session is a first type multi-access session. Additionally/Alternatively, the ninth identification information may be session identification information identifying an established session. Tenth identification information according to the present embodiment is information indicating that establishment of a second type multi-access session is allowed. Additionally/Alternatively, the tenth identification information may be status information indicating that a request to establish a second type multi-access session is accepted. Additionally/Alternatively, the tenth identification information may be information indicating that a 

For claim 20. Kawasaki, Chan and Wang disclose all the limitations of claim 19, and Kawasaki, Chan and Wang further teach: wherein the transmitter is further configured to send an uplink packet of 

For claim 21. Kawasaki, Chan and Wang disclose all the limitations of claim 1, and Kawasaki, Chan and Wang further teach: wherein when the first indication information indicates that the terminal device does not have the capability of controlling the packet sending frequency, (Kawasaki, fig 17, paragraph 220-282, “First, the UE_A 10 transmits a PDU session establishment request message to the MME_A 40 via the eNB_A 45 and starts the UE-initiated PM session establishment procedure (S2200)… Here, the UE_A 10 may include, in the PDU session establishment request message, at least one or more pieces of identification information among the first identification information, the second identification information, the third identification information, the seventh identification information, the eighth identification information, the thirteenth identification information, and the fourteenth identification information, or may include these pieces of identification information in the message to request to establish a multi-access session.”; more details about identification information in paragraph 177-201, “First identification information in the present embodiment is information indicating that the UE_A 10 has capability of enabling establishment of a communication path via the first access and a communication path via the second access in which communication can be performed by using a single IP address. In other words, the first identification information may be information indicating that the UE_A 10 has capability of establishing a first type multi-access session and/or a second type multi-access session. Alternatively, the first identification information may be information indicating that the UE_A 10 has capability of performing communication by using a first type multi-access session and/or a second type multi-access session. Alternatively, the first identification information may be information indicating that the UE_A 10 has capability of performing Access Traffic Switching and/or Access Traffic Splitting. Alternatively, the first identification information may be information indicating that the UE_A 
the control network element causes an access network element to control the packet sending frequency of the uplink QoS flow. (Kawasaki, fig 17, paragraph 220-282, “The MME_A 40 transmits the PDU session establishment accept message to the eNB_A 45… The eNB_A 45 receives the PDU session establishment accept message and transmits an RRC connection reconfiguration request message and/or a PDU session establishment accept message to the UE_A 10 (S2216)… Here, the MME_A 40 may include, in the PDU session establishment accept message, at least one or more pieces of identification information among the fourth identification information, the fifth identification information, the sixth identification information, the ninth identification information, the tenth identification information, the fifteenth identification information, and the sixteenth identification information, or an APN and/or an IP address, or may include these pieces of identification information in the message to indicate that the request from the UE_A 10 is accepted or that establishment of a multi-access session is allowed.”; more 

Claims 2, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki, US 2019/0230722 in view of Chan, US 2007/0152881 and Wang, US 2019/0150219 and further in view of Park, US 2020/0137675.

For claim 2. Kawasaki, Chan and Wang disclose all the limitations of claim 1, however Kawasaki doesn’t teach: further comprising: receiving, by the terminal device, second indication information from the control network element; and wherein sending, by the terminal device, the first indication 
Park from the same or similar fields of endeavor teaches: receiving, by the terminal device, second indication information from the control network element; and wherein sending, by the terminal device, the first indication information to the control network element comprises: sending, by the terminal device, the first indication information to the control network element based on the second indication information. (Park, paragraph 775, “Network-initiated PDU session establishment procedure. In this case, the network transmits a device trigger message to the application(s) of the UE. The trigger payload contained in the device trigger request message contains information predicted for the application of the UE to trigger a PDU session establishment request. The application(s) of the UE triggers a PDU session establishment procedure based on the information.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Park into Kawasaki, Chan and Wang, since Kawasaki suggests a technique for establishing a PDU session, and Park suggests the beneficial way of establishing such PDU session in response to receiving a triggering message from the network so that the network can initiate such PDU session establishment (Park, paragraph 775) in the analogous art of communication.

For claim 16. Kawasaki, Chan and Wang disclose all the limitations of claim 15, and Kawasaki further teaches: wherein the first indication information is carried in a PDU Session Establishment Request message, and wherein the PDU session Establishment Request message is sent to an access network element to be sent to the control network element. (Kawasaki, fig 17, paragraph 220-282, “First, the UE_A 10 transmits a PDU session establishment request message to the MME_A 40 via the eNB_A 45 and starts the UE-initiated PM session establishment procedure (S2200)… Here, the UE_A 10 
Kawasaki doesn’t teach: further comprising: a receiver, configured to receive second indication information from the control network element; and wherein the transmitter is configured to send the first indication information to the control network element based on the second indication information
Park from the same or similar fields of endeavor teaches: further comprising: a receiver, configured to receive second indication information from the control network element; and wherein the transmitter is configured to send the first indication information to the control network element based 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Park into Kawasaki, Chan and Wang, since Kawasaki suggests a technique for establishing a PDU session, and Park suggests the beneficial way of establishing such PDU session in response to receiving a triggering message from the network so that the network can initiate such PDU session establishment (Park, paragraph 775) in the analogous art of communication.

Allowable Subject Matter
Claims 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 7-14 generally, none of the prior art references of record, including, but not limited to: Kawasaki, US 2019/0230722; Chan, US 2007/0152881; Wang, US 2019/0150219 as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon [in the prosecution of the current patent application] of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, (as per claim 7 for example) prior art dealing with communication of UE capability to access the various access networks of different standards (which is capability of controlling a packet sending frequency because access networks of different standards use different frequencies) is generally known to exist per se, (Kawasaki, fig 17, paragraph 220-282). 
Nowhere in the prior art is found collectively the italicized claim elements (for example in claim 7): “receiving, by an access network device, a first packet sending frequency of a first flow from a control network element; receiving, by the access network device from a first terminal device, a first uplink packet of the first flow, wherein the first terminal device does not have a capability of controlling a packet sending frequency; and sending, by the access network device, the first uplink packet based on the first packet sending frequency.”, at the time of the invention, serving to patently distinguish the invention from said prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462